Citation Nr: 0503392	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-24 696	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right hip, claimed both on a direct and 
secondary basis.

2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right hip, 
residual of osteoma excision and stress fracture right 
femoral neck, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left hip 
disability, claimed both on a direct and secondary basis.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to June 
1974.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  Two appeals of the veteran, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of simplicity.

Procedural history

In a December 1974 rating decision, service connection was 
granted for osteoid osteoma of the right proximal femur with 
stress fracture of the right femoral neck.  A 60 percent 
disability rating was assigned.  In an October 1977 rating 
decision, the previously assigned 60 percent rating was 
reduced to 10 percent.  In February 1980, the Board denied 
the veteran's claim for an increased rating for the service-
connected osteoid osteoma of the right femur with stress 
fracture.

This matter comes before the Board on appeal from a March 
1999 RO rating decision which granted the veteran's claim of 
entitlement to an increased rating for the service-connected 
right femur disability and assigned a 30 percent disability 
rating. The RO also denied service connection for arthritis 
in each hip.  In April 2002, the veteran filed a claim of 
entitlement to TDIU, which was subsequently denied by the RO.  
The veteran perfected an appeal as to all four issues.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the RO 
in October 2001.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

These four claims (increased rating, service connection for 
both hips, and TDIU) were previously before the Board in May 
2002.  At that time, the claims were remanded to obtain X-ray 
evidence, VA treatment records, social security 
administration (SSA) records and for the RO to issue a 
supplemental statement of the case (SSOC).  After this 
development was completed, the case was returned to the 
Board.  

In a January 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran perfected an appeal as to that decision.  
That matter has been merged with the instant appeal.  The 
veteran failed to report for a hearing at the RO which was 
scheduled to be conducted in June 2004.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).  

Based on this procedural history, the Board finds that the 
issues currently on appeal encompass the five issues listed 
on the title page of this decision.

The issues of entitlement to service connection for a left 
hip disability and TDIU are addressed in the REMAND portion 
of the decision.  That issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on their part.  

Other issues not on appeal

In the May 2002 Board decision, the issue of entitlement to 
service connection for a back disability was denied.  Then 
veteran subsequently asked the Board to reconsider his this 
claim; his request was denied in January 2003.  That matter 
has been finally decided.  See 38 C.F.R. § 20.1100 (2004). 

It appears that the veteran may be attempting to raise 
service connection claims for a heart condition and a neck 
disability, and to re-open a previously denied claim of 
entitlement to service connection for a right knee 
disability.  In an August 2002 statement, the veteran claimed 
these conditions were secondary to his service-connected 
right hip disability.  These matters are not on appeal and 
are accordingly referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's arthritis of the right hip was service 
connected in April 2004 and is included in the veteran's most 
recent right hip disability rating.  

2.  The veteran's right hip disability is manifested by 
complaints of pain and stiffness.  Objective clinical 
findings include X-ray evidence of arthritis and limitation 
of flexion with pain.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected right hip disability is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

4.  The veteran did not engage in combat with an enemy, and 
there is no credible evidence corroborating the veteran's 
alleged in-service stressor.

5.  There is no medical evidence establishing a nexus between 
the veteran's diagnosed PTSD and any incident of service.
CONCLUSIONS OF LAW

1.  The matter of the veteran's entitlement to service 
connection for the right hip is moot.  38 U.S.C.A. § 7105 
(West 2002).  

2.  The criteria for an increased rating for traumatic 
arthritis of the right hip, residual of osteoma excision and 
stress fracture right femoral neck, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5255 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§  3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
right hip arthritis, an increased disability rating for a 
service-connected right hip disability and entitlement to 
service connection for PTSD.  As noted elsewhere in this 
decision, the issue of the veteran's entitlement to service 
connection for a left hip disability  is the subject of a 
remand by the Board, and Board action as to the issue of 
entitlement to TDIU is being deferred.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims folder may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
folder in reaching its conclusions.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1999 and June 2004 statements of 
the case (SOC)s and the April 2004 supplemental statement of 
the case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

More significantly, a number of letters were sent to the 
veteran which were specifically intended to address the 
requirements of the VCAA.  In regards to the veteran's claim 
for an increased rating, an April 2003 letter stated that an 
increased rating claim required "evidence which shows that 
your condition has gotten worse."  In regards to the 
veteran's PTSD claim, the veteran had already been notified 
in a June 2001 VCAA letter of the requirements for service 
connection, and had submitted a PTSD stressor questionnaire 
in August 2002.  In the above-mentioned April 2003 letter, 
the RO informed the veteran that "in order to support your 
claim for PTSD, we need medical evidence that shows you have 
been diagnosed as having PTSD.  You can seek treatment at the 
VA Medical Center nearest you, if you desire."  Thus, the 
letters, in conjunction with the September 1999 and June 2004 
SOCs and the April 2004 SSOC, not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claims on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claims.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2001 VCAA letter, the RO informed the veteran that VA is 
responsible for getting "medical records, employment 
records, or records from other Federal agencies."  The 
letter also stated that "we will also assist you by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  A February 2004 VCAA letter told the 
veteran that VA would make reasonable efforts to get 
"relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources."  The letter explained to the veteran that it was 
still his responsibility to make sure that the RO received 
all requested records that were not in the possession of a 
Federal department or agency, and that if he wished for the 
RO to request private records on his behalf he must give 
enough information about them so that they could be requested 
from the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2004 letter requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the VCAA letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim is 
being adjudicated prior to the expiration of the one-year 
period from the February 2004 letter does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the adjudication of his 
increased rating claim, which was by rating decision in March 
1999.  The Board notes, however, that this was a practical 
and legal impossibility, because the VCAA was not enacted 
until November 2000.  As has been discussed above, the 
veteran was subsequently provided with VCAA notice through a 
number of letters.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notice.  The claim has 
subsequently been readjudciated, most recently in April 2004.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
personnel records, SSA records, VA treatment records and 
private treatment records.  The veteran's service medical 
records are not associated with the claims folder.  The Board 
notes that in a case such as this, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  Specifically, 
the Federal Circuit stated that VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  In this case, 
the RO has made numerous attempts to locate the veteran's 
service medical records.  The NPRC has indicated, most 
recently in September 2003, that no additional service 
medical records reports could be located.  Further attempts 
to secure such records would obviously be fruitless.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The Board further observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993). 

Moreover, the veteran's service medical records are not 
necessary in order to decide these claims.  The veteran's 
increased rating claim only requires current medical records 
to assess the veteran's current disability level.  
Additionally, in regards to the veteran's PTSD claim, the 
veteran has indicated that he did not seek medical treatment 
in service for his alleged assault, and the veteran's service 
personnel records are associated with the veteran's claims 
folder.  Therefore, proceeding to a decision on the merits of 
the issues on appeal will not prejudice the veteran.  See 
Bernard; VAOPGCPREC 16-92.

The veteran was provided VA medical examinations in December 
2003 and March 2004, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted physical examinations 
and rendered appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  The 
veteran provided testimony at a personal hearing that was 
conducted before the undersigned Veterans Law Judge in 
October 2001.  He has been ably represented in this matter by 
his service organization.  

The veteran requested a personal hearing at the RO in March 
2004.  He was scheduled for such in June 2004, but as 
described in the Introduction he did not report for the 
hearing, provided no explanation for his absence and has not 
subsequently requested a hearing.  The veteran has submitted 
statements in supportof his claims, and his representative 
has submitted written arguments on his behalf.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues of service connection for right hip 
arthritis, entitlement to an increased rating for a right hip 
disability and entitlement to service connection for PTSD.

1.  Entitlement to service connection for degenerative 
arthritis of the right hip, claimed as secondary to the 
veteran's service-connected right hip disability.

Based on X-ray evidence of arthritis in the veteran's right 
hip, the RO in April 2004 redenominated the veteran's 
service-connected right hip disability to include arthritis.  
See the April 2004 SSOC.

The veteran contends that arthritis in his right hip is a 
separate and distinct disability from his already service-
connected right hip disability, which includes arthritis.  As 
right hip arthritis is service-connected as of the April 2004 
SSOC, the issue of secondary service connection for right hip 
arthritis has become moot.

To the extent that the veteran seeks to make a distinction 
between degenerative and traumatic arthritis, the Board 
points out that thee are in essence considered to be 
clinically indistinguishable for VA purposes.  See 38 C.F.R. 
§ 7.71a, Diagnostic Codes 5003, 5010 (2004).  To the extent 
that the veteran is attempting to so distinguish the two type 
of arthritis, and that such separately exist in his right 
hip, he is not competent to do so.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In any event, all arthritis of the 
right hip of whatever nature will be considered to be part of 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. In essence, a "case 
or controversy" involving a pending adverse determination 
(denial of service connection for arthritis of the right hip) 
that the veteran has taken exception to does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)]. 
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and, therefore, the matter 
must be dismissed.

However, the sub-issue of whether the veteran's right hip 
arthritis should be separately rated from his residuals of 
osteoma excision and stress fracture of the right femoral 
neck will be addressed below in connection with the veteran's 
increased rating claim.  




	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right hip, 
residual of osteoma excision and stress fracture of the right 
femoral neck, currently evaluated as 30 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

Specific rating criteria

The right hip disability was initially rated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5255 [femur, impairment 
of].  As was noted in the Board's discussion of the first 
issue on appeal, the rating has recently been revised to 
encompass Diagnostic Codes 5010-5255, based on X-ray evidence 
of the presence of arthritis in the right hip.  See 38 C.F.R. 
§ 4.27 (2004) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].    

Under Diagnostic Code 5255 [femur, impairment of], malunion 
of the femur with slight knee or hip disability warrants a 10 
percent evaluation. Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation. Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation. Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation. Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion, (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2004).

The Board observes in passing that "marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Webster's New World Dictionary, Third College Edition (1988) 
828.   

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint. 

Under Diagnostic Code 5251 [thigh, limitation of extension 
of], a 10 percent rating is assigned for limitation of 
extension of the thigh to 5 degrees.  Ten percent is the 
maximum disability rating allowed under this code provision.

Under Diagnostic Code 5252 [thigh, limitation of flexion of], 
flexion of the thigh limited to 45 degrees warrants a 10 
percent disability rating, while flexion to 30 degrees 
warrants a 20 percent disability rating.  Flexion of the 
thigh to 20 degrees warrants a 30 percent disability rating, 
while flexion of the thigh limited to 10 degrees warrants a 
40 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2004).

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).  



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the claims folder indicates that the after the 
veteran injured himself in service, he was diagnosed with an 
osteoid osteoma of the right proximal femur and a stress 
fracture to the femoral neck of his right hip.  These 
injuries caused the veteran to be separated from active duty 
prematurely due to physical disability in a decision of the 
Physical Evaluation Board.  The RO granted service connection 
and assigned a 60 percent disability rating under Diagnostic 
Code 5255 in a December 1974 rating decision.  The disability 
rating was eventually decreased to 10 percent.  An increased 
rating of 30 percent granted in the March 1999 rating 
decision which is the subject of the present appeal.       

Pertinent evidence obtained in connection with the present 
appeal of the veteran's increased rating claim consists of 
his March 2004 VA examination and VA treatment records.  The 
Board notes that while there are prior-dated examination 
reports of record, their findings are similar as to 
symptomatology associated with the veteran's right hip 
disability; any discrepancies in findings are noted below.

The veteran presented for VA examination in March 2004 
complaining of pain with decreased range of motion and 
stiffness in the right hip, with flare-ups every morning that 
lasted for a few minutes and were alleviated with walking.  
The veteran stated that excessive walking and weather changes 
also caused flare-ups.  The examiner noted the veteran's use 
of a cane, which was not prescribed to him, and stated that 
it also helped the veteran in regards to his Cushing's 
disease.  The veteran reported no dislocation, recurrent 
subluxation or inflammatory arthritis.  Examination revealed 
a fully healed scar of the right thigh that was mildly tender 
to palpation.  There was diffuse tenderness with palpation of 
the hip.  Range of motion in the right hip included 90 
degrees of flexion with significant amount of pain and 20 
degrees of extension with pain.  The examiner noted that 
"his pain is very well exaggerated during physical 
examination and range of motion is blunted."  X-rays were 
taken of the right hip, which showed evidence of arthritis.  
The examiner's diagnosis was status post osteoid excision of 
the right hip with mild degenerative joint disease of the 
right hip.  The examiner opined that there was a 
"significant amount of pain with musculoskeletal examination 
and range of motion elicits a significant amount of pain, 
which may be mildly exaggerated by the patient, but is 
present and limiting."   

Previous VA examinations evidenced similar findings in 
regards to the veteran's right hip symptomatology, except for 
some discrepancies in right hip flexion.  One previous VA 
examination found right hip flexion to 30 degrees, and 
another found right hip flexion to 60 degrees.  All 
examinations indicated pain during range of motion testing.

Outpatient treatment records from the VA medical facility in 
Fayetteville, Arkansas  dated from December 1997 to March 
2004 show the veteran complaining of right hip pain. 

Analysis

The veteran seeks an increased disability rating for his 
service-connected right hip disability, which is currently 
evaluated as 30 percent disabling under Diagnostic Codes 
5010-5255.  His present complaints include pain, stiffness 
and daily flare-ups relieved by walking and prescription 
painkillers.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for an increased disability 
rating.

Assignment of diagnostic code

The veteran's service-connected right hip disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5255 [arthritis and impairment 
of femur] (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the hip and finds that, in 
light of the diagnosis, anatomical localization and 
symptomatology reported by the veteran, Diagnostic Codes 5010 
and 5255 are the most appropriate diagnostic code by which to 
evaluate his right hip disability.  The veteran has not 
suggested that any other diagnostic code would be more 
appropriate to his right hip disability.  There is no 
indication of ankylosis, flail joint, or any other 
symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  Current evidence of 
arthritis in the right hip and impairment of the right femur 
justifies  rating the disability rating under Diagnostic 
Codes 5010 and 5255.

It is possible to rate the veteran's right hip disability by 
limitation of motion along with the diagnostic code for 
arthritis.  However, as discussed below, this would not avail 
the veteran because that would result in an even lower 
disability rating than he currently has.

Schedular rating

The veteran's right hip disability is currently rating as 
thirty percent disabling under Diagnostic Codes 5010-5255, 
which as discussed above is congruent with arthritis and 
malunion of the femur with a marked hip disability.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under Diagnostic 
Codes 5003 and 5010 for arthritis.  

The medical evidence shows limitation of motion in the right 
hip; therefore, the veteran's right hip disability could be 
rated under Diagnostic Codes 5251 or 5252 for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  However, the highest disability rating under 
Diagnostic Code 5251 is 10 percent, which is lower than the 
veteran's current disability rating, and therefore not 
beneficial to him.  Under Diagnostic Code 5252, the veteran's 
flexion of the right thigh would have to be limited to 10 
degrees in order to warrant a higher disability rating of 40 
percent.  However, the greatest limitation of flexion of the 
right thigh the veteran ever had in the VA examinations was 
to 30 degrees.  In fact, the most recent VA examination from 
March 2004 shows that the veteran is able to flex his right 
thigh to 90 degrees.  Even when considering that the veteran 
is in a significant amount of pain during flexion, as noted 
by the March 2004 examiner, there is not enough of a loss of 
motion to allow for a 40 percent disability rating under 
Diagnostic Code 5252.  

Moreover, the criteria for the assignment of a disability 
rating in excess of 30 percent under Diagnostic Code 5255 
have been not met.  The medical evidence, to include VA 
examinations and VA and private treatment records, is 
negative for fracture of the neck of the femur with false 
joint or fracture of the shaft or anatomical neck of the 
femur with nonunion.  The fractures have been shown to be 
healed, as evidenced by X-ray findings, with no pathology 
such as nonunion, loose motion or false joint identified.  No 
competent medical examiner has indicated otherwise.  

Although Board does not doubt that the veteran may experience 
pain and discomfort due to his service-connected right hip 
disability, such symptomatology is contemplated in the 
currently assigned 30 percent rating.  Therefore, there is no 
basis for the assignment of a schedular rating in excess of 
the currently assigned 30 percent for the veteran's right hip 
disability.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2004). See DeLuca, supra.  

The veteran has complained of right hip pain, and such has 
been demonstrated on examination.  However, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability due to pain.  Even considering 
complaints of pain on motion, the veteran is currently able 
to flex his right hip to 90 degrees.  

The July 2003 VA examiner measured the veteran's flexion as 
being to 60 degrees and noted, "it is my opinion that the 
patient does have a functional loss secondary to pain."  The 
Board has taken this statement into consideration.  However, 
also of record, and outweighing the statement, are comments 
from examining physicians which call into question the 
veteran's presentation.  The Board notes that VA examinations 
have found wildly inconsistent ranges of flexion in the right 
thigh, specifically 30 degrees, 60 degrees and 90 degrees.  
This strongly appears to be due to voluntary limitation of 
motion on the part of the veteran in an attempt to gain a 
higher disability rating.  Indeed, the July 2003 examiner 
specifically noted that "the patient was adamant that I did 
not over exceed his range of motion and therefore disallow 
his increase in his compensation."  Moreover, the March 2004 
examiner commented that the veteran's complaints of pain were 
exaggerated.   

In short, it appears that the veteran is exaggerating his 
symptomatology, in particular functional limitations due to 
pain, in order to appear more disabled that he actually is.  
This has been recognized by more than one examiner.

The July 2001 examiner, who found the veteran's flexion to 30 
degrees, noted that "the veteran has significant functional 
loss due to pain," but that such was "due to the fact that 
he has to take heavy narcotics which sedate him and prevent 
him from doing activity when he has flare-ups."  This type 
of limitation is not contemplated under DeLuca.    

Furthermore, there is no basis for the assignment of 
additional disability due to fatigability, weakness, 
incoordination and the like.  The March 2004 VA examiner 
noted the veteran's use of a cane for assistance with 
ambulation, but stated that it was not prescribed to him, but 
instead used to help with his Cushing's disease.  None of the 
three examiners identified factors other than reported pain.  

With respect to the provisions of 38 C.F.R. § 4.59, the 
veteran's hip is entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2003).  The 30 
percent rating which is currently assigned encompasses the 
identified symptoms, to include pain and some limitation of 
motion.

In light of the above, the assignment of additional 
disability pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
not warranted. 




Esteban considerations

As mentioned above, the veteran has requested that his right 
hip arthritis be separately rated.  As discussed above, the 
matter of service connection for arthritis has been rendered 
moot by the RO's redenominating the service-connected right 
hip disability to include arthritis.  However, the Board has 
explored the possibility of whether the arthritis should be 
separately rated on the basis of VA regulations and the 
jurisprudence of the Court.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In this case, the medical evidence does not support a 
separate rating for arthritis, as all of the veteran's right 
hip symptomatology, to include complaints of pain and 
limitation of motion, is encompassed the current 30 percent 
disability rating.  
There are no symptoms which can be said to be uniquely 
associated with the arthritis which would allow for the 
assignment of a separate rating.  The Board therefore 
believes that the current rating contemplates any and all 
symptomatology associated with arthritis, and assigning a 
separate rating for such would constitute pyramiding.  See 38 
C.F.R. § 4.14 (2004).

The Board notes the following argument of the veteran's 
representative in September 2004: "there is no indication 
the VA has fully developed the knee issue, to determine if it 
would suffice to fill the portion of the 'marked knee or hip 
disability' required to maintain to he current 30 percent 
evaluation, thereby freeing up the hip for a separate 
evaluation without fear of pyramiding."  The Board 
disagrees.  There is no medical evidence which suggests that 
that the veteran's claimed right knee problems are part and 
parcel of his service-connected right hip disability.  No 
development of that matter is required.  

Moreover, the veteran has consistently sought service 
connection for a right knee disability as an entity which is 
separate and distinct from the right hip disability, not part 
of it under 38 C.F.R. § 4.25.  His claim of entitlement to 
service connection for the right knee disability was denied 
in an unappealed September 1999 rating decision.  As was 
noted in the Introduction, he more recently has intimated 
that the issue of his entitlement to service connection for 
the right knee disability be reopened.  That issue is not 
presently before the Board. 

In short, based on the utter negative medical evidence the 
Board does not believe that the claimed right knee disability 
is part of the service connected right hip disability.  
Accordingly, Esteban need not be considered as to that 
matter.

Additionally, the Board finds that a separate rating for the 
scar on the veteran's right thigh is not warranted based on 
the medical evidence of record.  While the March 2004 VA 
examination does show the presence of a scar on the right 
thigh, there is nothing in the medical record which indicates 
that such amounts to a painful scar which may be separately 
ratable under Diagnostic Code 7804 or any other diagnostic 
code.  Although as described above the veteran has complained 
of pain associated with the fracture, he has never complained 
of pain in the scar area in the 30 years since the operation 
on his right femur.  The Board therefore believes that 
assignment of a separate compensable rating for the veteran's 
scar is not warranted.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In a September 2004 statement, the veteran's representative 
asked that the veteran's claim be considered for an 
extraschedular rating.  The Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) in connection 
with the issue on appeal.

The veteran has not presented convincing evidence to support 
the premise that his service-connected disabilities have 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.

Three of the veteran's VA examiners (February 2000, July 2003 
and March 2004) noted that the veteran was capable of working 
6 out 8 hours in a workday, if afforded appropriate breaks.  
This inability to work for one-quarter of a workday is 
clearly contemplated in, and compensated by, the veteran's 
current 30 percent disability rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2004).  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the obvious impact that the 
right hip disability has on the veteran's industrial 
capacity, this is already taken into consideration in the 
assigned rating.

Furthermore, the veteran's service-connected right hip 
disability appears to be a minor component of his inability 
to work.  None of the examiners has suggested that the 
veteran's hip disability markedly interferes with his 
employment.  Instead, VA treatment records show other factors 
that affect the veteran's ability to work.  For instance, in 
a June 2001 record, the veteran stated he was fired from a 
substitute teaching position because he was "too rigid."  A 
November 2001 record noted "the veteran continues to present 
with negative attitude, and is angry that he didn't even get 
an interview with this VA in the human resources job."    A 
December 2003 VA examiner noted the veteran stated "he had 
long-standing difficulty because of his anger, irritability 
and emotional liability ."  The examiner added that "the 
patient has difficult [sic] with concentration and focus."  
  
The veteran himself endorses the conclusion that his 
psychiatric problems are the source of his problems with 
employment.  A May 2003 statement from the veteran noted: "I 
try to be a good person, but I am never going to be able to 
have the behavioral skills necessary to work."  In a March 
2003 letter, the veteran stated: "I know that I'm never 
going to be able to find a job because of my disregard for 
authority, low self-esteem, depression and inability to get 
along with other people."  

Considering the above evidence the Board does not fins that 
the veteran's right hip disability causes marked interference 
with employment.

Moreover, there is no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would allow 
for the assignment of an extraschedular rating such as 
frequent hospitalizations.  Specifically, the record does not 
show that the veteran has required any hospitalizations 
related to his right hip after his separation from service.

Based on such, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to an increased rating 
for a right hip disability.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran contends that his currently-diagnosed PTSD is a 
result of being sexually assaulted in service.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  See also Wilson v. Derwinksi, 2 Vet. App. 16, 19 
(1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD	

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004). 
With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Factual Background

Service records show that the veteran served on active duty 
from December 1973 to June 1974.  His DD 214 indicates that 
he did not receive any decorations or awards indicative of 
combat.

The veteran submitted a letter to VA in August 2002 which 
described the alleged incident and indicated that it occurred 
in December 1973 (i.e. during basic training).  The veteran 
stated that nobody else saw what happened to him.  When the 
RO contacted the veteran in September 2003 in an attempt to 
gain more information about his alleged assault, the veteran 
indicated he did not report the incident to anyone in service 
or for many years later.  He stated that there was no police 
report available.

As discussed above, the veteran's service medical records are 
unavailable.  
Service personnel records for the veteran are of record and 
are negative for any evidence of decrease in productivity, 
disciplinary problems or other unusual circumstances.

The veteran was afforded a VA examination in regards to his 
PTSD claim in December 2003.  During this examination, the 
veteran reported that he was sexually assaulted by his drill 
instructor in 1973, and that he did not report it to anyone 
out of fear.  The examiner diagnosed the veteran with PTSD.  

A January 2004 statement from G.L., M.D., indicated that in 
regards to the veteran's PTSD, "the initiating trauma was 
experienced while serving in the Marine Corps."

After a January 2004 rating decision denied the veteran's 
claim for PTSD, he filed a notice of disagreement (NOD) in 
March 2004.  This appeal followed.

Analysis

The veteran has requested service connection for PTSD due to 
an alleged sexual assault by his drill instructor during 
service.

Initial matters 

(i)  O'Hare

As has been noted above, the veteran's service medical 
records are missing and cannot be located.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis 
has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the veteran has indicated that he did not seek 
medical treatment after the claimed sexual assault.  Thus, 
his service medical records, if present, would yield no 
information which is pertinent to this claim.

(ii.)  Patton 

The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran admits that he did not report the 
alleged assault to anyone for years after it occurred.  
Consequently, there are no formal records, such as police 
reports or court martial records, of the incident which could 
be obtained.  Nor has the veteran indicated the existence of 
any corroborating evidence.  He has only provided vague 
information as to the actual assault.  He did not provide the 
name of the individual who allegedly assaulted him or any 
other identifying information.  

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged personal 
assault in service would be an exercise in futility.  As 
noted above, the veteran's service personnel records have 
been obtained and do not provide a basis for further inquiry.

Discussion

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

There is of record a medical diagnosis of PTSD.  Therefore, 
element (1) of 38 C.F.R. § 3.304(f) has been satisfied.

A VA treatment record dated in September 2001 diagnoses the 
veteran with "PTSD, chronic and severe, related to history 
of alleged sexual assault and childhood abusive 
experiences."  Considering this treatment record along with 
Dr. G. L.'s statement, the Board will give the veteran the 
benefit of the doubt and assume that the veteran's currently 
diagnosed PTSD has at least been partially ascribed by 
competent medical evidence to the alleged sexual assault in 
service.  Accordingly, element (2) of 38 C.F.R. § 3.304(f) 
has been satisfied.

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran, and the veteran 
has not contended that he engaged in combat.  Therefore, the 
law requires that his claimed stressor be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.  The veteran provided only the date 
of the alleged assault by an unnamed drill instructor.  The 
veteran did not provide any other details, such as the name 
of the instructor or of other individuals who may have been 
involved.  With such negligible detail, it is impossible for 
VA to verify the alleged stressor.  See the Board's Patton 
discussion, above.

The Board further observes that there is no contemporaneous 
evidence of the alleged assault in the veteran's service 
personnel records.  No official report of the assault was 
made.  There is no indication that the alleged perpetrator 
was court martialed or otherwise subject to military 
discipline or civilian justice.  The veteran's service 
medical records show no reduction in efficiency, problems 
with authority figures or other, or anything out of the 
ordinary which would be suggestive that a traumatic event in 
fact occurred. 

The first mention of sexual assault appears to have been made 
in a statement dated August 2002, almost three decades after 
his separation from service.  The veteran filed a claim for 
VA benefits for a right hip injury upon separation from 
service, but the alleged assault was not mentioned at that 
time.  The veteran added additional claims in April 1999, but 
again did not mention a sexual assault in service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  Because 
the record as a whole clearly demonstrates that the veteran 
never mentioned the alleged assault for decades after 
service, and only brought up the subject in connection with 
his claim of entitlement to monetary benefits from VA, the 
Board finds his recent uncorroborated statements to be 
lacking credibility.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [personal interest may affect the credibility 
of testimony].  
See also Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].

The Board has considered the June 2003 statement submitted by 
the veteran's spouse concerning details of the alleged 
assault.  However, the Board finds that this statement 
carries little weight of probative value because of its 
recent vintage and because the statements in essence emanate 
from the veteran himself.  The veteran's spouse was not 
present when the incident allegedly occurred.  Instead, she 
wrote this statement many decades after the alleged assault 
and based it on the veteran's own statements.

Boiled down to its essence, all of the evidence concerning 
the alleged in-service sexual assault emanates from the 
veteran himself.  The veteran's recent claims are not 
supported by contemporaneous evidence.  The Board rejects the 
veteran's statements, and the statement of his spouse, in 
light of the record as a whole. Element (3) of 38 C.F.R. § 
3.304(f) has therefore not been met.

Conclusion

In the absence of one of the required elements under 38 
C.F.R. § 3.304(f), credible supporting evidence that a 
claimed in-service stressor actually occurred, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to service connection for right hip 
arthritis is dismissed as moot.

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the right hip, residual of 
osteoma excision and stress fracture right femoral neck, is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

4.  Entitlement to service-connection for a left hip 
disability, claimed as secondary to the veteran's service-
connected right hip disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran contends that his current diagnosis of left hip 
arthritis is due to his service-connected right hip 
disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 


With respect to the left hip disability, elements (1) and (2) 
have arguably been met.
A review of the record reveals December 2000 and July 2001 X-
ray findings of arthritis in the left hip.  As discussed in 
some detail above, service connection has be granted for a 
right hip disability.    

Under these circumstances, the Board believes that a nexus 
opinion should be obtained which addresses the question of 
whether the veteran's left hip arthritis is due to the 
veteran's service-connected right hip disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Action on the veteran's TDIU claim will be deferred pending 
resolution of the service connection issue being remanded.  
If service connection is granted for the left hip disability, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the veteran's left hip 
arthritis is due to his service-
connection right hip disability.  If the 
reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Thereafter, the veteran's claims 
for entitlement to service connection 
for a left hip disability should be 
readjudicated, along with the issue of 
entitlement to a total disability 
rating based on individual 
unemployability.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


